Exhibit 10.7
 
 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the date of
signing, by and between Victoria Industries Inc., a Nevada corporation (to be
renamed as Motor Sport Country Club Holdings, Inc.) (the “Company”), and Robert
Newson, an individual who currently resides at the address set forth in Section
9 below (the “Executive”).


RECITALS


WHEREAS The Company desires to formally engage and to retain the services of
Executive pursuant to the terms of this Agreement in the position of the Chief
Operating Officer and elect him to the Board ; and




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement and other good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:


1.           Employment Agreement.  On the terms and conditions set forth in
this Agreement, the Company agrees to employ the Executive and the Executive
agrees to be employed by the Company for the Employment Period set forth in
Section 2 hereof and in the position and with the duties set forth in Section 3
hereof.  Capitalized terms used in this Agreement not otherwise defined in this
Agreement are defined in Section 19 below.


2.           Effective Date - Term.  The Effective Date shall be the date on
which this Agreement is signed by the Company and the Executive.


The initial term of employment under this Agreement shall be for a five-year
period commencing on the Effective Date (the “Initial Term”).  The term of
employment shall be automatically renewed for an additional consecutive 12-month
period (“Extended Terms”), unless and until either party provides written notice
to the other party in accordance with Section 9 hereof.  Such Initial Term and
all such Extended Terms are collectively referred to herein as the “Employment
Period.”  A notice of Non-Renewal given by either party to this Agreement shall
not be deemed a termination of the Executive’s employment for purposes of
Section 8 of this Agreement.


3.           Position, Reporting and Duties.  The Executive shall serve as
President and Chief Operating Officer “PPCOO”) of the Company during the
Employment Period. The Executive will report directly to the Chief Executive
Officer, Mr. Claus Wagner and to the Board of Directors. This Agreement
recognizes that The Executive has been named to the Board of Directors.  As the
PCOO of the Company, the Executive shall render executive, policy and other
management services to the Company of the type customarily performed by persons
serving as a PCOO, in accordance with its Articles of Incorporation and Bylaws.
The Executive shall also perform such other duties with the Company and with any
Subsidiary as the CEO or Board may from time to time reasonably determine and
assign to the Executive.  The Executive shall devote the Executive’s reasonable
best efforts and substantially full business time to the performance of the
Executive’s duties and the advancement of the business and affairs of the
Company.  The Executive shall receive compensation for serving as a member of
the Board of Directors of the Company or any Subsidiary at terms identical to
those of other Board Members.


4.           Place of Performance.  In connection with the Executive’s
employment by the Company, the Executive shall be based at the principal offices
of the Company in Denver, Colorado, except as otherwise agreed by the Executive
and the Company.


 
 
 
1

--------------------------------------------------------------------------------

 

 


5.           Compensation and Benefits - Stock.


Sign on Bonus and Guaranteed Minimum Stock Bonus. Upon signing of this
Agreement, Executive shall receive from Company 1,500,000 shares of Company’s
Common Stock to be delivered as soon as practicable. Such shares will be subject
to Rule 144 restriction. Upon each anniversary of the signing of this Agreement
and provided that this Agreement shall be in force at that time, Executive shall
receive a minimum retention bonus of 500,000 shares. Such entitlement shall be
in addition to any other stock bonus described herein or awarded by the CEO or
the Board.


Base Salary.  During the Employment Period, the Company shall pay to the
Executive an annual base salary (the “Base Salary”) of $225,000.00. Said Base
Salary shall be increased to $250,000.00 after the second anniversary of the
Effective Date and any increase thereafter shall be at the discretion of the
Board.  The Base Salary shall be payable bi-weekly or in such other installments
as shall be consistent with the Company’s payroll procedures.


(a) Benefits.  During the Employment Period, the Executive will be entitled to
participate in any health and/or benefit plan of the Company (on the same terms
as provided to other senior executive operating officers of the
Company).  Nothing in this Agreement shall restrict the right of the Company to
change insurance carriers and to adopt, amend, terminate or modify employee
benefit plans and arrangements at any time and without the consent of the
Executive.


(b) Automobile. The Company will provide an automobile for use by the Executive.
The Company will be responsible for any capital payments, deposits, maintenance,
insurance and any and all other operating costs. The vehicle will display such
advertising, decals or other form display of the Company as shall be directed by
the Company provided always than any and all such displays shall be in
accordance with State safety and other applicable laws and insurer guidelines.
The vehicle type will be at the discretion of the Executive provided that the
monthly lease payment shall not exceed $3,000 excluding taxes. If the Executive
wishes to lease a vehicle with a monthly lease payment in excess of this figure
then the full amount of the difference will be deducted from Executives salary.


(c) Mobile Phone/Internet
Connection.                                                                                     During
the Employment Period, the Executive will be supplied with a cellular phone,
whose business-related calls will be paid by the Company, and an Internet
connection for home connection to the Company system.


(d) Cash Bonus.  During the Employment Period, the Executive will be entitled to
receive cash bonuses based on the annual performance of the Company. That cash
bonus will be determined by the Board and drawn from the net profits of the
Company. Any other cash Bonus shall be at the discretion of the Board. It is
expressly understood that should the Company be acquired, all Bonus awards shall
continue and be honored by the Company, and that liability accepted by the
successor firm as part of its acquisition agreement.


(e) Stock. During the Employment Period, the Executive will be entitled to
receive stock bonuses as to;


(i)  
If EBITDA of the Company shall exceed the forecasts in the company’s Business
Plan, the Executive shall receive an amount equal to 2.5% of such increase in
shares of the Common Stock of the Company.



(ii)  
If the Market Capitalization of the Company shall increase by greater than
Twenty Five Percent in any 12 month period, Executive shall receive an amount
equal to 2.5% of such increase in shares of the Common Stock of the Company.



All such stock bonuses shall be calculated as to the average of the closing
“volume weighted average price” of the Common Stock of the Company for the five
consecutive trading days prior to the award of the stock bonus (“the award
date”); provided, however, that such shall be subject to adjustment as set forth
below.   If there has been no trading in the Common Stock during the five
consecutive trading days prior to the award date, the calculation shall be based
on the average of the closing “volume weighted average price” of the common
stock for the next immediately preceding five consecutive trading days during
which there has been trading in the common stock. Such entitlement shall be in
addition to any other stock bonus described herein or awarded by the Board.




(f) Holidays; Vacation.  The Executive shall be entitled to all public holidays
observed by the Company and a four (4) week vacation in his first and all
subsequent years of service. The Executive shall take vacation at a reasonable
time or times. The Executive may not take vacation when the CEO is scheduled to
be absent for vacation.


(g) Key Man Insurance. The Company shall pay for a face value term life
insurance policy for “Key Man” insurance as directed by the Board. The Company,
together with an Executive Designee shall be the equal beneficiaries.


(h) Death in Harness. Should the Executive die while in the performance of his
duties to the Company, whether on Company premises or such other premises
required in the performance of his duties herein, or traveling on behalf of the
Company then Company will pay to his Wife or other beneficiary as designated
from time to time by Executive, a sum equal to five (5) times the Executives
previous years compensation including bonus in addition to any benefits derived
from the Key Man Insurance referenced in 5 (g) above.


(g)           Withholding Taxes and Other Deductions.  To the extent required by
law, the Company shall withhold from any payments due Executive under this
Agreement any applicable federal, state or local taxes and such other deductions
as are prescribed by law or Company policy or are otherwise authorized by the
Executive.


6.           Expenses.  The Executive is expected and is authorized to incur
reasonable expenses in the performance of his duties under this Agreement.  The
Company shall reimburse the Executive for all such expenses promptly upon
periodic presentation by the Executive of an itemized account, including
reasonable substantiation, of such expenses.
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
7.           Confidentiality, Non-Disclosure and Non-Competition Agreement.  The
Company and the Executive shall enter into a Confidentiality, Non-Disclosure and
Non-Competition Agreement (the “Related Agreement”), in the form of Exhibit B to
this Agreement.


8.           Termination of Employment.


(a)           Permitted Terminations.  The Executive’s employment hereunder may
be terminated during the Employment Period by the Company under the following
circumstances:


(i)           Death.  The Executive’s employment shall terminate upon the
Executive’s death;


(ii)           By the Company.  The Company may terminate the Executive’s
employment:


(A)           If the Executive shall have been substantially unable to perform
the Executive’s duties due to physical or mental disability or incapacity for a
period of three (3) successive months. For the purposes of the preceding
sentence, a physician mutually acceptable to the Company and Executive shall
determine “physical or mental disability or incapacity”.


; Or
(B)           For Cause;


(iii)           By the Executive.  The Executive may terminate his employment
for Reasonable Cause, as defined in Section 19(k) herein.


(A)  
The Executive may terminate his employment for any reason whatsoever on
providing the Company Twelve Months notice in writing.



(b) Termination.  Any termination of the Executive’s employment by the Company
or the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 10 hereof.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so
indicated.  Termination of the Executive’s employment shall take effect on the
Date of Termination.


9.           Notices.  All notices, demands, requests, or other communications
which may be or are required to be given, served, or sent by any party to any
other party pursuant to this Agreement shall be in writing and shall be hand
delivered, sent by overnight courier or mailed by first-class, registered or
certified mail, return receipt requested, postage prepaid, or transmitted by
telegram, telecopy or telex, addressed as follows:


(i)           If to the Company:
 
 (ii)           If to the Executive:
 
Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or
sent.  Each notice, demand, request, or communication which shall be hand
delivered, sent, mailed, telecopied or telexed in the manner described above, or
which shall be delivered to a telegraph company, shall be deemed sufficiently
given, served, sent, received or delivered for all purposes at such time as it
is delivered to the addressee (with the return receipt, the delivery receipt, or
(with respect to a telecopy or telex) the answerback being deemed conclusive,
but not exclusive, evidence of such delivery) or at such time as delivery is
refused by the addressee upon presentation.


10.           Severability.  The invalidity or unenforceability of any one or
more provisions of this Agreement shall not affect the validity or
enforceability of the other provisions of this Agreement, which shall remain in
full force and effect.


11.           Survival.  It is the express intention and agreement of the
parties hereto that the provisions of Sections 8, 9, 10, 12, 16 and 19 hereof
and this Section 11 shall survive the termination of employment of the
Executive.  In addition, all obligations of the Company to make payments
hereunder shall survive any termination of this Agreement on the terms and
conditions set forth herein.


12.           Assignment.  The rights and obligations of the parties to this
Agreement shall not be assignable or delegable, except that (i) in the event of
the Executive’s death, the personal representative or legatees or distributees
of the Executive’s estate, as the case may be, shall have the right to receive
any amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or stock of the Company or similar transaction
involving the Company or a successor corporation.
 
 
 
3

--------------------------------------------------------------------------------

 
 


13.           Binding Effect.  Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.


14. Amendments; Waiver.  This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the parties
hereto.  Neither the waiver by either of the parties hereto of a breach of or a
default under any of the provisions of this Agreement, nor the failure of either
of the parties, on one or more occasions, to enforce any of the provisions of
this Agreement or to exercise any right or privilege hereunder, shall thereafter
be construed as a waiver of any subsequent breach or default of a similar
nature, or as a waiver of any such provisions, rights or privileges hereunder.


15.           Headings.  Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.


16.           Governing Law.  This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the United Arab Emirates (but
not including any choice of law rule thereof that would cause the laws of
another jurisdiction to apply).


17.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein.


18.           Counterparts.  This Agreement may be executed in two counterparts,
each of which shall be an original and all of which shall be deemed to
constitute one and the same instrument.


19.           Definitions.


(a)  
“Agreement” means this Employment Agreement.



(b)           “Base Salary” is defined in Section 5(a) above.


(c)           “Board” means the Board of Directors of the Company.


(d)           “Cause” means
 
(i)           the conviction of a felony or a crime involving moral turpitude
(excluding a traffic violation not involving any period of incarceration) or the
willful commission of any other act or omission involving dishonesty or fraud
with respect to, and materially adversely affecting the business affairs of, the
Company or any of its Subsidiaries or any of their customers or suppliers;


(ii)           conduct tending to bring the Company or any of its Subsidiaries
into substantial public disgrace or disrepute that causes substantial and
material injury to the business and operations of the Company or such
Subsidiary;


(iii)           substantial and repeated failure to perform duties of the office
held by the Executive as reasonably directed by the Board (other than any such
failure resulting from the Executive’s incapacity due to injury or illness), and
such failure is not cured within 30 days after the Executive receives written
notice thereof from the Board that specifically identifies the manner in which
the Company believes the Executive has not substantially performed his duties;


(iv)           gross negligence or willful misconduct with respect to the
Company or any of its Subsidiaries that causes substantial and material injury
to the business and operations of the Company or such Subsidiary;


(v)           any material breach of the Related Agreement.


For purposes of this definition, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company; and any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.


(e)           “Code” means the Internal Revenue Code of 1986, as amended.


(f)           “Company” means Motor Sports Country Club Holdings and its
successors and assigns.


(g)           “Date of Termination” means
 
 
 
 
4

--------------------------------------------------------------------------------

 

 
(i)           if the Executive’s employment is terminated by the Executive’s
death, the date of the Executive’s death;


(ii)           if the Executive’s employment is terminated because of the
Executive’s disability pursuant to Section 8(a)(ii)(A) hereof, 30 days after
Notice of Termination, provided that the Executive shall not have returned to
the performance of the Executive’s duties on a full-time basis during such
30-day period;


(iii)           if the Executive’s employment is terminated by the Company for
Cause pursuant to Section 8(a)(ii)(B) hereof or by the Executive pursuant to
Section 8(a)(iii) hereof, the date specified in the Notice of Termination; or


(h)           “Effective Date” means the date as described in 2. of this
Agreement.


(i)           “Employment Period” is defined in Section 2 above.


(j)           “Executive” means Robert Newson.


(k)  
“Reasonable Cause” means



(i)           the Company’s failure to perform or observe any of the material
terms or provisions of this Agreement, and the continued failure of the Company
to cure such default within 30 days after written demand for performance has
been given to the Company by the Executive, which demand shall describe
specifically the nature of such alleged failure to perform or observe such
material terms or provisions;


(ii)           a material reduction in the scope of the Executive’s title or
duties without his written consent;


(iii)  
any requirement by the Company without the written consent of the Executive that
the Executive relocate his primary residence to a place more than 50 miles from
Evergreen Colorado to perform his duties hereunder.



(iv)  
If there is any change in CEO.



(v)  
Upon any change of control.





(l)           “Initial Term” is defined in Section 2 above.


(m)           “Non-Renewal” is defined in Section 2 above.


(n)           “Notice of Termination” is defined in Section 8(b) above.


(o)           “Related Agreement” is defined in Section 7 above.


(p)           “Subsidiary” means any corporation of which the Company owns
securities having a majority of the ordinary voting power in electing the board
of directors directly or through one or more subsidiaries and any partnership,
Limited Liability Company or other entity in which the Company or any subsidiary
owns a controlling interest.


20.           Severance Rights. At any time after the Executive has been
employed by the Company for at least ninety (90) days from the Effective Date
under this Agreement, in the event that the Executive terminates this Agreement
for Reasonable Cause as defined in Paragraphs (k)(ii), (k)(iii), and (k)(iv) of
Section 19 herein, or Company decides to terminate Executive, the Executive
shall be entitled to receive the following:


As severance pay, if Termination occurs (i) within one (1) year of the Effective
Date, an amount equal to twelve (12) month's Base Salary, as defined in Section
5 herein, at the annual rate then in effect as of the Date of Termination; (ii)
after one year from the Effective Date, an amount equal to twenty four (24)
month’s Base Salary, as defined in Section 5 herein, which would have been
payable to Executive hereunder (in the absence of the termination of this
Agreement by Executive). It is expressly understood that should the Company
request, and the Executive agree to voluntarily step down from his position in
favor of another individual, or should the Company be acquired, all Severance
and Bonus awards shall continue and be honored by the Company, and that
liability accepted by the successor firm as part of its acquisition agreement.


In the event of Termination by the Company of this Agreement under Section 8 (a)
herein, the Executive shall not be entitled to any severance.


21.           Indemnification of Company. The Company hereby indemnifies and
agrees to hold the Executive harmless from and against any and all damage, loss,
liability, claim, cost, expense, action and causes of action (including without
limitation, reasonable attorney’s fees and disbursements) incurred by or
asserted against the Executive, arising from or in connection with any claims,
liabilities, causes of action incurred or arising prior to the Effective Date of
this Agreement, including without limitation, any liabilities of Executive as a
responsible person for payroll taxes owed by the Company for payroll tax
liabilities incurred prior to the Effective Date of this Agreement. The Company
would also allow the Executive to engineer a repayment plan on all payroll tax
issues, so as insure a settlement beneficial to the Company.


 
 
 
 
5

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf, as of the Effective Date.





             
Date: May 17, 2010
By:
/s/        Name: Claus Wagner        Title: Chief Executive Officer          


  THE EXECUTIVE:          
Date: May 17, 2010
By:
/s/        Robert Newson                      


 
 
 
 
 
5


--------------------------------------------------------------------------------